DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated May 12, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
 
Status of Claims
Claim(s) 1, 3, 9-14, 16, and 17 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 24, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1; and cancelation of claim(s) 2, 4-8, and 15. 
Applicants elected without traverse (i) sunitinib as the elected antiangiogenic agent species, (ii) TH-302 as the elected hypoxia activated prodrug species, and (iii) pancreatic neuroendocrine tumor as the elected cancer species in the reply filed on March 1, 2019.  The requirement is still deemed proper.  The Examiner notes that amended claim 1 no longer reads 
Claims 1, 3, 13, 14, 16, and 17 are presently under examination as they relate to the elected species: sunitinib, TH-302, and non-small cell lung cancer.

Priority
The present application is a continuation of US Application No. 13/809,135 filed July 24, 2013; which is a national stage entry of PCT/US11/43594 filed on July 11, 2011; which claims benefit of U.S. Provisional Application No. 61/363,610 filed on July 12, 2010; U.S. Provisional Application No. 61/470,412 filed on March 31, 2011; and U.S. Provisional Application No. 61/470,812 filed on April 1. 2011. The effective filing date of the instant application is July 12, 2010.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites:  A method of treating a cancer patient in need of such treatment, said method comprising administering an antiangiogenic agent and administering a hypoxia activated prodrug to said patient, wherein the antiangiogenic agent is selected from the group consisting of pazopanib, sorafenib, sunitinib and everolimus, wherein the hypoxia activated prodrug is TH-302, wherein the hypoxic fraction of the cancer is measured prior to or after first administration of the antiangiogenic agent, and wherein the first administration of the hypoxia activated prodrug occurs only after administration of the antiangiogenic agent has resulted in an increased hypoxic fraction of the cancer; 
further wherein: 

when the antiangiogenic agent is sunitinib, the cancer is renal cell carcinoma or non- small cell lung cancer; 
when the antiangiogenic agent is sorafenib, the cancer is renal cell carcinoma or hepatocellular carcinoma; 
and when the antiangiogenic agent is everolimus, the cancer is renal cell carcinoma.
Claim 13 recites:  wherein the antiangiogenic agent is sunitinib.
Claim 14, which depends from claims 1 and 13 and thus incorporates all the limitations of claims 1 and 13, recites: wherein the cancer is selected from the group consisting of gastrointestinal stromal tumor, renal cell carcinoma, and pancreatic neuroendocrine tumor.  Thus, the limitations of claims 14 are broader than the limitations of the claim from which it depends.  Therefore, claim 14 fails to further limit the limitations of the claim upon which it depends.  

Claim 17, which depends from claim 1, recites wherein the cancer is selected from the group consisting of pancreatic cancer, gastrointestinal stromal tumor, renal cell carcinoma, sarcoma, hepatic cell carcinoma and pancreatic neuroendocrine tumor.  The limitations of claim 1 do not encompass pancreatic cancer, gastrointestinal stromal tumor, hepatic cell carcinoma and pancreatic neuroendocrine tumor.  Thus, the limitations of claims 17 are broader than the limitations of the claim from which it depends.  Therefore, claim 17 fails to further limit the limitations of the claim upon which it depends.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 13, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore (US 2007/0105887 A1) in view of Ahluwalia et al (Experimental and Molecular Therapeutics, 2009; #4517) and Matteucci et al (WO 2007/002931 A2, cited in the IDS).
Regarding claims 1 and 13, Moore teaches a method of treating a neoplasm in a mammal in need thereof comprising administering a combination comprising sunitinib malate (claim 1) wherein the neoplasm is non-small cell cancer (claim 2); wherein said combination further comprises another active component, an antineoplastic alkylating agent (claim 3); wherein the antineoplastic agent is ifosfamide (claim 4).  Moore does not teach a method wherein the alkylating agent is the claimed phosphoramidate alkylator prodrug, TH-302.  
However, Ahluwalia teaches TH-302, a novel hypoxia-activated prodrug, shows superior efficacy and less toxicity than ifosfamide in metastatic and ectopic human lung carcinoma models (Title); the metastatic model was produced by injecting 1x10 H460 human non-small cell lung cancer cells into the pleural space of nude mice.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

which corresponds to the elected hypoxia activated prodrug species, TH-302, as evidenced by the instant specification [0053]. 
Since Moore teaches a method of treating non-small cell cancer comprising administering a combination comprising sunitinib malate and ifosfamide; since Ahluwalia teaches TH-302 shows superior efficacy and less toxicity than ifosfamide in metastatic non-small cell lung cancer cells, and since Matteucci teaches phosphoramidate alkylator prodrugs including Compound 25/TH-302 are particularly useful for treating cancers containing significant areas of hypoxic tissue, especially non-small cell lung cancer, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute the ifosfamide of the combination taught by Moore with the TH-302 taught by Ahluwalia and Matteucci with an expectation of success, since the prior art teaches that TH-302 shows superior efficacy and less toxicity than ifosfamide in treating metastatic non-small cell 

Regarding the limitation wherein the first administration of the hypoxia activated prodrug occurs only after administration of the antiangiogenic agent has resulted in an increased hypoxic and the regimen of instant claim 3, the cited art do not explicitly teach a method wherein the first administration of the hypoxia activated prodrug occurs only after administration of the antiangiogenic agent or wherein the first administration of the hypoxia activated prodrug is at least 7 days after the first administration of the antiangiogenic agent.     
However, Matteucci et al teach a phosphoramidate alkylator prodrug is “co-administered” with another agent when a phosphoramidate alkylator prodrug and Agent are administered as part of the same course of therapy; and in one embodiment, a phosphoramidate alkylator prodrug is administered after the initiation or completion of the other cancer therapy [0331].  Matteucci et al teach when a phosphoramidate alkylator prodrug is used in combination with one or more of the additional therapies, a phosphoramidate alkylator prodrug and additional therapy can be administered at the same time or can be administered separately; for example, if a phosphoramidate alkylator prodrug is administered with an additional chemotherapeutic agent, the two agents can be administered simultaneously or can be administered sequentially with some time between administrations; and one of skill in the art will understand methods of administering the agents simultaneously and sequentially and possible time periods between administration [0336].  Matteucci et al prima facie obvious to one of ordinary skill in the art at the time of the invention to administer TH-302 and sunitinib to treat a pancreatic neuroendocrine tumor, wherein the TH-302 is administered a week after the treatment with sunitinib in view of the teachings of Matteucci.  The Examiner notes that in view of claim 3, which depends from and thus incorporates all the limitations of claim 1, first administering the TH-302 a week after initiation of the chemotherapeutic agent has been construed as reading on administering the TH-302 after the antiangiogenic agent has resulted in an increased hypoxic fraction of the cancer, since the increased hypoxic fraction of the cancer is a result of administration of the antiangiogenic drug.
Similarly, regarding claim 16, Matteucci teaches the phosphoramidate alkylator prodrug is administered once a week for four weeks [0311]; a phosphoramidate alkylator prodrug is "co-administered" with another anticancer agent (also referred to herein as, "Agent") when a phosphoramidate alkylator prodrug and Agent are administered as part of the same course of prima facie obvious to one of ordinary skill in the art at the time of the invention to administer TH-302 and sunitinib to treat a pancreatic neuroendocrine tumor, wherein the TH-302 is once a week after or during the treatment with sunitinib in view of the teachings of Matteucci.
Furthermore, though the cited prior art is silent on the precise dosing cycle regimens of hypoxia activated prodrug and anticancer agent as recited in claim 3 of the instant application (i.e. the hypoxia activated prodrug is administered  is administered at least 7 days after the first administration of the antiangiogenic agent and wherein the hypoxia activated prodrug is administered once a week), the optimum sequential administration and time period between administrations to treat a cancer, such as pancreatic neuroendocrine tumor with the combination of the presently claimed active agents would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as the activity, efficacy, pharmacokinetics and toxicology profiles of the combination regimen, as well as the age, weight, sex, diet and medical condition of the patient, and the severity of the condition. Thus, the sequential application and dosing periods that would have been employed would have varied widely and, in the absence of evidence to the contrary, the currently claimed specific sequential application and dosing periods are not seen to be inconsistent with those that would have been determined by the skilled artisan. prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  
Thus, resulting in the practice of the method of claims 1, 3, 13, and 16 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
Claims 1, 3, 13, 14, 16, and 17 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628